DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically the claims are directed to the abstract idea of Certain Methods of organizing human activity, where the claims are directed to rules of a business simulation performed between a plurality of players which represents commercial or legal interactions or managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).  Independent claims 1, 5, and 15 recite “evaluate organization data obtained from an actual organization to identify at least one success metric that is particular to the actual organization…”, “display…roles of the actual organization assigned to a plurality of players, where the roles are mapped to derivative metrics determined to impact the at least one success metric…,” “display… a simulated scenario to the plurality of players…,” “display…instructions for the plurality of players to make decisions regarding the simulated scenario…,” “receive decisions input by the plurality of players” “calculated values for the derivative metrics…,” and “aggregate the derivative metrics…” which represent the abstract rules for a business simulation game conducted between a plurality of players. This judicial exception is not integrated into a practical application because the additional elements such as a processor and memory device, are simply 
Further, dependent claims 2-3, 6-14, and 18-20 claim additional abstract details of the rules for the business simulation game which themselves fail to integrate the abstract idea into a practical application. Dependent claim 4 merely recites generic computer functionality of data storage and dependent claims 16-17 recite additional elements which appear to be little more than insignificant extra solution activity and as such fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g). 
Claims 1, 5, and 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as processor and memory represent routine and conventional computer functionality well known in the art. Further, the courts have held that functions such as “Performing Repetitive Calculations” (See Bancorp Services v. Sun Life, and “Storing and Retrieving Information in Memory” (See Versata Dev. Group, Inc. v. SAP Am., Inc) represent routine and generic computer functionality well known in the art. Further with regard to the graphical user interface. Rosenberg et al., US 2001/0035854 teaches where the use of a graphical interface which displays a graphical environment for application programs in order to allow for display of and input to those application 
Dependent claims 2-3, 6-14, and 18-20 claim additional abstract details of the rules for the business simulation game which themselves fail to add significantly more than the abstract idea. Likewise the data storage recited by claim 4 is routine and conventional computer functionality which fails to add significantly more than the abstract idea. Regarding dependent claim 16, Hu et al., US 2016/0335231 teaches where launching a computer application via a generated URL link is routine and conventional computer activity well-known in the art (Par. 4). Regarding dependent claim 17 Malkin et al. teaches where a user interface display which provides lists of choices for selection by users is routine and conventional computer activity well-known in the art (Par. 66). As such these claims fail to add significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered.
Regarding arguments directed towards rejection under 35 U.S.C. 101, they are not persuasive. Regarding argument that the claims represent an “Improvement to Technology.” Integration of an abstract idea into a practical application requires an additional element or a combination of additional elements in the claim to apply, on, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Recitation of generic computer functionality such as a “Graphical 
It is possible that a graphical user interface which includes claim limitations directly to specific features of that interface that use or rely on the abstract idea and go beyond generic high level functionality could represent on improvement to technology. However, in the examiner’s opinion this is not the case in the claims as presented.
Regarding arguments that the claims are significantly more than the judicial exception, examiner disagrees. The limitation of “identification of a success metric” is itself an abstract element of the claims, and thus part of the abstract idea and do not represent significantly more than the abstract idea. Further, regarding the “graphical user interface” although this is an additional element, the graphical user interface is merely claimed as generically displaying the abstract elements of the claim as well as receiving user input in a generic manner. When claimed generically and at a high level in this manner a “graphical user interface” is well-known, routine, and conventional computer activity, and as such, even when considered with the claims as a whole these additional elements fail to add significantly more than the abstract idea.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715